UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6128



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

BEDFORD EUGENE FARMER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CR-92-174, CA-96-676-1)


Submitted:   May 15, 1997                   Decided:   May 29, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Bedford Eugene Farmer, Appellant Pro Se. Michael Lee Keller, OF-
FICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion ac-

cepting the recommendation of the magistrate judge and find no re-

versible error. Accordingly, we deny a certificate of appealability
and dismiss the appeal on the reasoning of the district court.

United States v. Farmer, Nos. CR-92-174; CA-96-676-1 (S.D.W. Va.
Jan. 15, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2